PER CURIAM.
A judgment, pursuant to a jury’s verdict, was entered in favor of Gaines Howard agamst Motors Insurance Corporation for $500 for damages to a truck and $1,500 for loss of the use of the truck, resulting from an alleged unreasonable delay in making the repairs. This motion for appeal concerns only the latter part of the judgment.
There was sufficient evidence to sustain the verdict for $1,500. The question was submitted to the jury properly under Instruction No. 3. We do not reach other alleged errors in the instructions, since they were not saved by timely objection. See CR 51, and Struetker v. Neiser, Ky., 290 S.W.2d 781, and cases cited therein.
The motion for an appeal is overruled, and the judgment is affirmed.